UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6788


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTHONY WILLIAMS, a/k/a Bones,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:06-cr-00152-CMH-1)


Submitted:    February 12, 2009             Decided:   March 4, 2009


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Williams, Appellant Pro Se.     Jonathan Leo Fahey,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Anthony       Williams        appeals    a     district      court       order

granting his motion for a sentence reduction under 18 U.S.C.

§ 3582(c) (2006).            The district court applied Amendment 706 of

the Sentencing Guidelines to Williams’ total offense level and

reduced his sentence.             We affirm.

              We     find     the    district       court     did    not       abuse     its

discretion         in     granting     Williams’       motion       for    a     sentence

reduction.         United States v. Goines, 357 F.3d 469, 478 (4th Cir.

2004)   (stating          standard     of    review).         Insofar      as    Williams

suggests the court could have considered an even lower sentence

below the Guidelines sentencing range, this claim is foreclosed

by United States v. Dunphy, 551 F.3d 247, 257 (4th Cir. 2009)

(“[A] district judge is not authorized to reduce a defendant’s

sentence below the amended guideline range.”).                        We further find

no   error    by    the     district   court       denying    Williams’     motion      for

appointment of counsel.

              Accordingly, we affirm the order granting Williams a

sentence reduction.            We dispense with oral argument because the

facts   and    legal       contentions       are   adequately       presented      in   the

materials     before        the   court     and    argument     would     not    aid    the

decisional process.

                                                                                 AFFIRMED



                                              2